                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


UNITED STATES OF AMERICA                )
                                        )
             v.                         )      1:12-cr-00160-JAW
                                        )
MALCOLM A. FRENCH, et al.               )




                  ORDER ON EMERGENCY MOTION FOR RELEASE

      On March 26, 2020, the Court of Appeals for the First Circuit issued an order

in response to emergency motions for immediate release from two defendants whose

cases are currently on appeal before the appellate court. The First Circuit determined

that their appeals raised a “substantial question within the meaning of 18 U.S.C. §

3143(b)(1)(B),” allowed the defendants to file a motion for release with this Court, and

directed this Court to make factual findings on specific issues on an expedited basis.

In compliance with the First Circuit’s order, the Court has made those findings and

orders the defendants released on bail pending further order.

I.    PROCEDURAL BACKGROUND

      A.     The First Circuit Order on Motion for Temporary Bail

      On June 7, 2019, on remand from the Court of Appeals for the First Circuit

and after holding a post-conviction evidentiary hearing, the Court denied Malcom

French and Rodney Russell’s motions for new trial, which had been based on a claim

of juror misconduct. Order on Mot. for New Trial on Remand (ECF No. 844). On

June 12, 2019, Mr. French and Mr. Russell appealed the Court’s order. Notice of
Appeal (ECF No. 845); Notice of Appeal (ECF No. 846).           The Court of Appeals

scheduled oral argument for April but postponed the argument—presumably due to

the COVID-19 crisis. Emergency Mot. for Temporary Bail at 2 (ECF No. 856) (French

Mot.).

         On March 24, 2020, Mr. French filed an emergency motion for temporary bail

with the First Circuit. Emergency Mot. for Temporary Bail, United States v. French,

No. 19-1632 (1st Cir. Mar. 24, 2020). The Government responded on March 25, 2020.

Appellees’ Obj. to ‘Emergency Mot. for Temporary Bail’, United States v. French, No.

19-1632 (1st Cir. Mar. 25, 2020). Also on March 25, 2020, Mr. Russell filed an

emergency motion for bail pending appeal. Am. Emergency Mot. for Temporary Bail,

United States v. Russell, No. 19-1605 (1st Cir. Mar. 25, 2020). On March 26, 2020,

the First Circuit issued orders denying both emergency motions without prejudice to

re-file in this Court. Order of Ct. (ECF No. 855) (First. Cir. Order); Order of Ct. (ECF

No. 858). On March 26, 2020, Mr. French and Mr. Russell both filed emergency

motions for temporary bail in this Court. French Mot.; Emergency Mot. for Temporary

Bail (ECF No. 857) (Russell Mot.). On March 27, 2020, the Court issued an interim

order on the emergency motions, Interim Order on Emergency Mot. for Release (ECF

No. 859), and held a telephone conference with counsel for Mr. French, Mr. Russell,

and the Government. Min. Entry (ECF No. 861).

         On March 30, 2020, the United States Probation Office (Probation) filed

addenda to Mr. French and Mr. Russell’s pretrial services reports. Pretrial Services

Report Addendum (ECF No. 862) (Russell Addendum); Pretrial Services Report



                                              2
Addendum (ECF No. 864) (French Addendum). Also on March 30, the parties filed a

joint stipulation of relevant facts. Stip. (ECF No. 863). The Government objected to

Mr. French and Mr. Russell’s motions on that same day.          Gov’t’s Obj. to Def.’s

Emergency Mot. for Temporary Bail (ECF No. 865) (Gov’t’s French Obj.); Gov’t’s Obj.

to Def.’s Emergency Mot. for Temporary Bail (ECF No. 866) (Gov’t’s Russell Obj.).

Lastly, on March 30, Mr. French and Mr. Russell jointly filed a memorandum

supplementing their motions. Joint Suppl. To Defs.’ Emergency Mot. for Temporary

Bail (ECF No. 867) (Defs.’ Suppl. Mem.). Counsel for both Mr. French and Mr. Russell

also filed affidavits attesting to the truth of the statements made by Mr. French and

Mr. Russell about their health. Id., Attach. 1, Decl. of Thomas Hallett (French Aff.);

Decl. of Counsel (ECF No. 868) (Russell Aff.).

      B.     The March 27, 2020, Conference of Counsel

      On March 27, 2020, after issuance of its interim order, the Court held a

telephonic conference of counsel to determine how best to proceed. At the conference,

the Court raised several concerns. First, the Court indicated that counsel should

consult with one another to determine whether there is a dispute regarding Mr.

French and Mr. Russell’s health concerns. Second, the Court noted that it would have

to rely on counsel for information about guidance from the Centers for Disease

Control and Prevention (CDC). Third, the Court asked counsel whether, in light of

the constraints faced by the Court and all parties due to the COVID-19 pandemic, the

parties would be able to present the court with a record in the form of stipulations

and—to the extent counsel cannot agree on what the record should be—affidavits or



                                                 3
some other form of evidence on which the Court would be able to resolve disputes.

Fourth, the Court asked the Government to consider whether to continue pressing its

objection to the release of Mr. French and Mr. Russell in the face of what the Court

viewed as a strong indication that the First Circuit will ultimately require a new trial

for both.

      The parties agreed that the Government would contact Pre-Trial Services in

the United States Probation Office to assist with crafting potential bail conditions

that would apply should the Court order the release of Mr. French and Mr. Russell.

The parties also contemplated that this Pre-Trial Services officer could conduct an

abbreviated inquiry of the health conditions of Mr. French and Mr. Russell. The

parties agreed that they would file simultaneous memoranda three days after the

conference.

II.   THE PARTIES’ POSITIONS

      A.      The Order of the First Circuit Court of Appeals

      The First Circuit denied both Mr. French and Mr. Russell’s emergency motions

without prejudice to refile in this Court. First. Cir. Order; Order of Ct. (ECF No. 858).

With regard to Mr. French’s Motion, the First Circuit “observe[d] that defendant has

raised a substantial question within the meaning of 18 U.S.C. § 3143(b)(1)(B)” and

that in its objection, “the government did not rely on any argument that defendant is

a danger or a risk of flight.” First. Cir. Order. However, because the motions raised

“fact-dependent questions,” it left “to the district court the task of assessing

defendant’s risk of flight and whether bail conditions may adequately mitigate any



                                               4
such risk.” Id. Furthermore, the First Circuit left “to the district court the question

of whether defendant can demonstrate the existence of exceptional reasons why his

continued detention would not be appropriate” under 18 U.S.C. § 3145(c) and stated

that this Court “should make findings that account for defendant’s as-yet-undisputed

health conditions, relevant guidance from the Centers for Disease Control, and the

protocols of the Bureau of Prisons.” Id. The First Circuit also stated that, “[s]hould

defendant re-file his motion in the district court, we ask that the judge conduct any

necessary proceedings on an expedited basis.” Id.

      B.     Malcolm A. French’s Emergency Motion

      Mr. French begins by laying out his view of the legal framework surrounding

release of individuals with pending appeals. French Mot. at 3-4. He proceeds to argue

that (1) he does not present a flight or safety risk and his appeal raises substantial

questions of law and (2) exceptional reasons tend in favor of his release.

             1.     Flight or Safety Risk and Substantial Questions of Law

      Mr. French states first that his “appeal before the First Circuit is not for the

purpose of delay,” as he is “presently incarcerated and his briefing before the First

Circuit is complete.” Id. at 4. Second, Mr. French points out that “this Court has

never determined that [he] presented a flight or safety risk, and there is no reason to

believe that he will do so now.” Id. at 5. Third, Mr. French raises the First Circuit’s

dictum that his appeal raises a substantial question of law under 18 U.S.C. §

3143(b)(1)(B). Id. at 5. Fourth, Mr. French argues that the likelihood of success prong

of Section 3143(b)(1)(B) should be resolved in his favor because the proper analysis



                                              5
under United States v. Zimny, 857 F.3d 97 (1st Cir. 2017), is whether a new trial is

likely if there was indeed the type of juror misconduct he alleges. Id. at 6-8.

              2.       Exceptional Reasons

      Mr. French argues that the COVID-19 pandemic is an exceptional

circumstance that weighs in favor of his release. Id. at 8. Mr. French states that he

is “seeing prison staff wearing Hazmat suits,” and he worries “that it is only a matter

of time before positive coronavirus cases are reported at jails and prisons throughout

Pennsylvania and the nation.” Id. at 9. Mr. French say that despite any steps the

Bureau of Prisons (BOP) is taking to protect the health of incarcerated individuals,

the individuals at the facility where he is located are not—to his knowledge—being

tested for COVID-19.        Id. at 10.   Mr. French argues that the conditions of his

confinement make social distancing impracticable, and he does not have adequate

access to hand sanitizer or soap, which are currently unavailable at the facility’s

canteen. Id. at 11. Mr. French notes that his description of his conditions “comports

with the [CDC’s] Interim Guidance on Management of Coronavirus Disease 2019

(COVID-19) in Correctional and Detention Facilities.” Id. at 11-12.

      Mr. French points to the fact that he is nearly fifty-nine years old and has a

long-time diagnosis of asthma. Id. at 13. He states further that two of his asthma

medications “are currently contra[indica]ted for COVID-19” as they “negatively

impact the immune system of individuals with asthma, and increase the risk of

pneumonia.”        Id. at 13.   Additionally, Mr. French was recently diagnosed with

“scarring on his right lung.” Id. at 14. In light of these aggravating conditions and



                                                6
the federal government’s declaration of a national emergency, Mr. French seeks to be

released—until the end of the federal national emergency—to his home in “rural

Enfield, Maine” where he will be able to “practice safe social distancing” within “any

conditions, including electronic monitoring, that this Court sees fit to impose or

recommend.” Id. at 14-15.

       C.     Rodney Russell’s Emergency Motion

       Mr. Russell begins by describing his conditions of confinement. He states that

he “is housed in a large room where 100 to 120 men are separated by a bed cloth”

from the next bunk over, and the incarcerated individuals “eat lunch shoulder to

shoulder” and have “communal bathrooms and showers.”               Russell Mot. at 1-2.

Additionally, because Mr. Russell is currently incarcerated at Federal Medical Center

Devens (Devens), he “is housed with other individuals with seriously compromised

health profiles.” Id. at 2.

       Mr. Russell argues that his situation is similar to Zimny. He states that he

“has met the threshold requirement [for release on bail pending appeal] in that he

remained out on bail during the initial trial proceeding” and the Court “has never

considered [hi]m a flight or safety risk.” Id. at 4. Additionally, “the appeal court

found a colorable claim of juror misconduct,” and “should th[e] pending appellate

process result in a finding favorable to the defendant . . . then the defendant is

entitled to bail with appropriate conditions of release.”    Id.     While Mr. Russell

acknowledges that he “may be barred from release by 18 U.S.C. § 3143(b)(2),” he




                                             7
believes the Court may impose bail for him if it finds that his case presents

“exceptional reasons” under 18 U.S.C. § 3145. Id.

      Mr. Russell reiterates the conditions of his confinement and states that he does

not have consistent access to hand sanitizer. Id. at 5. He further states that he is

fifty-six years old. Id. If released, Mr. Russell avers he “will reside with his wife in

South Thomaston, Maine, and he will submit to any conditions, including electronic

monitoring, that this Court sees fit to impose or recommend.” Id.

      D.     The Government’s Opposition as to Malcolm A. French

      The Government begins by describing Mr. French’s offense conduct, conviction,

and appeal. Gov’t’s French Obj. at 1-2. The Government next describes BOP’s

response to the outbreak of COVID-19. Id. at 2-5. The Government then argues that

Mr. French has not demonstrated that Mr. French is entitled to bail. First, the

Government waives any argument that Mr. French’s appeal does not raise a

substantial question. Id. at 5. Second, the Government argues that the Court has

previously made “findings supporting its conclusion that French is a risk of flight and

denying an earlier motion for temporary release” and that the “circumstances found

by the Court in its earlier ruling still hold true now.” Id. at 6. Third, the Government

argues that Mr. French has not demonstrated sufficient exceptional reasons

justifying release, as health conditions rarely suffice and the BOP “has taken

extraordinary steps to avoid or mitigate the virus’[] spread.” Id. at 6-8.




                                              8
      E.     The Government’s Opposition as to Rodney Russell

      The Government’s objection to Mr. Russell’s motion largely tracks its objection

to Mr. French’s motion, though the Government makes a different argument as to

why Mr. Russell is a risk of flight and poses a danger to public safety. On this point,

the Government argues that Mr. Russell “still has a substantial amount of time to

serve on his sentence, . . . has already been found to have obstructed justice . . . and

. . . was involved in fleeing the marijuana grow site with several” individuals present

in the United States illegally. Gov’t’s Russell Obj. at 6.

      F.     Malcolm A. French           and    Rodney       Russell’s   Supplemental
             Memorandum

      Mr. French and Mr. Russell state that, “notwithstanding significant efforts

undertaken by the [BOP] to control the transmission of the COVID-19 virus, there is

simply very little that the BOP can do to fully comply with the recommendations of

the [CDC]” as “American prisons were not designed to accommodate social distancing,

the medical isolation of all or nearly all the prison population, and the simultaneous

emergency medical care and treatment of more than a few inmates.” Defs.’ Suppl.

Mem.at 1-2. Additionally, Mr. French and Mr. Russell argue that granting them their

desired relief “will not open the floodgates to release for any incarcerated person” as

few individuals in their circumstances will be able to meet the threshold requirement

that their appeal raises a substantial question. Id. at 4. Lastly, given the exigent

circumstances surrounding his request for relief, Mr. French states his objection to

the Government’s request for a bond requirement exceeding $100,000 due to the time

it would take to gather such a sum. Id. at 4-5.

                                               9
III.     LEGAL STANDARD

         This Court has the authority to release an incarcerated defendant pending

appeal under 18 U.S.C. § 3143(b)(1) under certain conditions. Section 3143(b)(1)

reads:

         Except as provided in paragraph (2), the judicial officer shall order that
         a person who has been found guilty of an offense and sentenced to a term
         of imprisonment, and who has filed an appeal or a petition for a writ of
         certiorari, be detained, unless the judicial officer finds—

         (A) by clear and convincing evidence that the person is not likely to flee
         or pose a danger to the safety of any other person or the community if
         released under section 3142(b) or (c) of this title; and

         (B) that the appeal is not for the purpose of delay and raises a
         substantial question of law or fact likely to result in—
               (i) reversal,
               (ii) an order for a new trial,
               (iii) a sentence that does not include a term of imprisonment, or
               (iv) a reduced sentence to a term of imprisonment less than the
               total of the time already served plus the expected duration of the
               appeal process.

18 U.S.C. § 3143(b)(1). Section 3143(b)(2) states:

         The judicial officer shall order that a person who has been found guilty
         of an offense in a case described in subparagraph (A), (B), or (C) of
         subsection (f)(1) of section 3142 and sentenced to a term of
         imprisonment, and who has filed an appeal or a petition for a writ of
         certiorari, be detained.

18 U.S.C. § 3143(b)(2).

         The portion of Section 3142(f)(1) relevant here is 18 U.S.C. § 3142(f)(1)(C),

which refers to “an offense for which a maximum term of imprisonment of ten years

or more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.), the

Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705



                                                10
of title 46.” However, Section 3145(c) states that “[a] person subject to detention

pursuant to section 3143(a)(2) or (b)(2), and who meets the conditions of release set

forth in section 3143(a)(1) or (b)(1), may be ordered released, under appropriate

conditions . . . if it is clearly shown that there are exceptional reasons why such

person's detention would not be appropriate.”             The burden to show the

appropriateness of this relief rests on Mr. French and Mr. Russell. United States v.

Colon Berrios, 791 F.2d 211, 211 (1st Cir. 1986) (Defendant has “burden of

demonstrating by clear and convincing evidence that he is not likely to flee”).

         The First Circuit most recently discussed the “raises a substantial question of

law or fact” provision in Zimny. The First Circuit reaffirmed its conclusion in United

States v. Bayko, 774 F.2d 516 (1st Cir. 1985), that Courts should read the phrase as

requiring that the issue appealed be “a ‘close’ question or one that very well could be

decided the other way.” Zimny, 857 F.3d at 100 (quoting Bayko, 774 F.2d at 523).

The First Circuit has expressly rejected any interpretation that would require the

district court to conclude that its own ruling would likely be reversed, as that would

present the district court with a classic “Catch 22.” Bayko at 522-23; see also United

States v. Swan, No. 1:12-cr-00027-JAW, 2014 WL 5392069, at *4 (D. Me. Oct. 22,

2014).

         “Neither the statute nor the legislative history ‘defines the circumstances

which may qualify as exceptional reasons permitting release.’” United States v.

Weiner, 972 F.2d 337, 1992 WL 180697, at *3 (1st Cir. July 31, 1992) (unpublished

table decision) (quoting United States v. DiSomma, 951 F.2d 494, 497 (2d Cir. 1991)).



                                               11
In dicta, the First Circuit has stated that other courts to consider the matter “agree

that there must be present ‘a unique combination of circumstances giving rise to

situations that are out of the ordinary.’” Id. (quoting DiSomma, 951 F.2d at 947).

District Courts “have wide discretion in deciding whether to invoke this provision

. . ..” Id.

IV.     DISCUSSION

        The Court first addresses its interpretation of the significance First Circuit’s

determination that Mr. French and Mr. Russell have raised “a substantial question”

under 18 U.S.C. § 3143(b)(1)(B). The Court then turns to the questions the First

Circuit directed it to address: the First Circuit ordered that the Court “should make

findings that account for defendant’s as-yet-undisputed health conditions, relevant

guidance from the Centers for Disease Control, and the protocols of the Bureau of

Prisons.” First Cir. Order at 1. The Court then turns to the First Circuit’s order that

it consider the risk of flight for each Defendant and the extent to which bail conditions

might “adequately mitigate any such risk.” Id.

        A.    A Substantial Question

        The Court begins its analysis by recognizing that the First Circuit, in its order

denying Mr. French’s initial emergency motion, “observe[d] that [he] has raised a

substantial question within the meaning of 18 U.S.C. § 3143(b)(1)(B).” First Cir.

Order at 1. The Government does not now argue that Mr. French and Mr. Russell

have not raised a substantial question on appeal. See Gov’t’s French Obj. at 5; Gov’t’s

Russell Obj. at 5. In accordance with the First Circuit order, the Court concludes that



                                               12
Mr. French and Mr. Russell have each raised a substantial question within the

meaning of 18 U.S.C. § 3143(b)(1)(B). 1

       During the telephone conference of counsel, the Government made the point

that the appellate court’s conclusion means only that Mr. French and Mr. Russell

presented the First Circuit with a “close” question under Zimny. Therefore, in the

Government’s view, the Court should let the appeal run its course and release Mr.

French and Mr. Russell only when and if the First Circuit orders a new trial.

       Technically, under Zimny, the Government is correct, and a close question is

necessarily one that could be decided either way. Nevertheless, in the context of this

case, the Court views the First Circuit statement about the merits of the pending

appeals as a dramatic change in the legal landscape of this case, likely presaging the

vacating of Mr. French and Mr. Russell’s convictions and a new trial for both

Defendants.

       From the Court’s perspective, the First Circuit determination that Mr. French

and Mr. Russell have raised a substantial question on appeal colors this Court’s task

and weighs heavily in favor of their immediate release. Simply put, if it is likely—as

it appears to be—that the First Circuit will vacate Mr. French and Mr. Russell’s

convictions and order a new trial, and the First Circuit’s delay in deciding the appeal

is related to the current COVID-19 crisis, they should not be in prison awaiting the

resolution of the COVID-19 crisis. The Court interprets the First Circuit order as



1      The Government makes no suggestion that Mr. French and Mr. Russell’s appeals are for the
purpose of delay. After the First Circuit’s substantial question determination, there is no basis for
such an argument.

                                                    13
suggesting that Mr. French and Mr. Russell will be victorious on appeal, and this is

a strong incentive to place Mr. French and Mr. Russell in the same situation they

would be in if the appeal could be decided expeditiously—namely, released on bail

pending trial.

       B.      Health Conditions of the Defendants

               1.      Malcolm French

       On March 30, 2020, the parties filed a stipulation regarding Malcolm French:

       [Malcolm] French’s Pre-Sentence Report contains information about his
       physical condition. Paragraph 69 provides: “As verified by medical
       records . . . French has been diagnosed with the following conditions:
       asthma . . ..” Paragraph 71 provides: “As verified by [jail] records . . .
       French is currently prescribed the following medications . . . 10 mg of
       Cetirizine, one time per day; two puffs of Symbicort, two times per day
       . . . .”

Stip. ¶ 2.

       In addition to this Stipulation, Attorney Hallett, Mr. French’s counsel, 2 made

factual assertions about his health in the emergency motion. Mr. French’s attorney

focused on Mr. French’s “age, asthma, and scarring on his lung” and argued that these

conditions “militate strongly in favor of an ‘exceptional reasons’ determination.”

French Mot. at 4. Attorney Hallett expanded by stating that Mr. French “will soon

be 59 years old.       He is a long-time asthma sufferer, and his diagnosis is well-

documented. In prison, French is currently prescribed three medicines to treat his

asthma: asmanex inhaler, albuterol inhaler and fluticasone propionate nasal spray.”

Id. at 13. Attorney Hallett stated that “[t]wo of these medications are currently


2       The Court refers only to Attorney Hallett here because he signed the affidavit attesting to the
truth of the statements about Mr. French’s health made in Mr. French’s motion. French Aff. at 2.

                                                      14
contra[indica]ted for COVID-19.” Id. Attorney Hallett wrote that “[t]he Asmanex

inhaler and fluticasone spray are inhaled corticosteroids [which] negatively impact

the immune system of individuals with asthma, and increase the risk of pneumonia.”

Id.

      Mr. Hallett then stated that perhaps “most concerning with respect to French’s

lung condition is that within the past two months, prison medical staff diagnosed by

x-ray that French has scarring on his right lung.” Id. at 14. This scarring, according

to Attorney Hallett, is “consistent with scar carcinoma.” Id. Although the prison

medical staff ordered an immediate MRI, this has not been performed due to the

COVID-19 crisis. Id. Attorney Hallett represents that Mr. French “experiences

unrelenting pain on his right side, which makes it difficult for him to lie down or

sleep.” Id. Attorney Hallett stated that Mr. French was advised to take ibuprofen to

ease his pain, but ibuprofen “may be contraindicated for COVID-19 sufferers.” Id.

      At the telephone conference, the Court indicated that even though it had no

reason to dispute Attorney Hallett’s representations to the Court regarding Mr.

French’s health status, it would like an affirmation that Mr. French understood that

the Court was relying on his representations and expected them to be accurate. On

March 30, 2020, Attorney Hallett provided an affidavit to that effect. French Aff. ¶¶

1-5. The Government has not contested any of the representations about Mr. French’s

medical condition and the Court accepts Attorney Hallett’s representations

concerning Mr. French’s health as true for purposes of this motion.




                                             15
             2.    Rodney Russell

      As to Rodney Russell, the Stipulation reads:

      [Rodney] Russell’s Pre-Sentence Report contains information about his
      physical condition. Paragraph 68 provides: “As verified by PSI-1, in
      2003 and 2009, the defendant underwent nose and throat surgeries,
      respectively, to treat sleep apnea. Various medical records confirm that
      he suffered from sleep apnea and utilized a continuous positive airway
      pressure (CPAP) machine prior to his 2009 surgery.

Id. ¶ 3. In his emergency motion, Mr. Maddox, Mr. Russell’s counsel, represents that

Mr. Russell is “at high risk for COVID-19 susceptibility while incarcerated at Federal

Medical Center (CamP) Devens in Ayer, Massachusetts.” Russell Mot. at 1. Attorney

Maddox states that Mr. Russell “takes Lisinopril for heart failure/BP, Amlodipine for

high blood pressure, Aspirin for his heart, Atorvastatin for his cholesterol and

Duloxetine for major depressive disorder.” Id. Attorney Maddox notes that Mr.

Russell is “56 years old. Russell takes medication for a heart condition, and sleeps

with a CPAP machine.” Id. at 5. Attorney Maddox also filed an affidavit that affirms

his client stands by these representations of his health for purposes of this motion.

Russell Aff. ¶¶ 1-3. The Government has not contested any of the representations

about Mr. Russell’s medical condition and the Court accepts Attorney Maddox’s

representations concerning Mr. Russell’s health as true for purposes of this motion.

      C.     Relevant Guidance from the CDC and BOP Protocols

      The United States is in the midst of a global pandemic. As of the date of this

order, the CDC reports 163,5394 confirmed and presumed positive cases of COVID-

19 and 2,860 deaths as a result of the virus in the United States. CDC, COVID-19:

U.S. at a Glance (Mar. 31, 2020), https://www.cdc.gov/coronavirus/2019-ncov/cases-

                                             16
updates/cases-in-us.html (last visited Mar. 31, 2020). These are extraordinary times,

and the Court certainly hopes they are exceptional.

      The CDC has stated that “[c]orrectional and detention facilities . . .. present[]

unique     challenges     for   control   of        COVID-19     transmission      among

incarcerated/detained persons, staff, and visitors.”        CDC, INTERIM   GUIDANCE ON


MANAGEMENT OF     CORONAVIRUS 2019 (COVID-19)         IN   CORRECTIONAL   AND   DETENTION

FACILITIES (2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (CDC Guidance). These challenges

include—but are not limited to—the fact that incarcerated individuals “live, work,

eat, study, and recreate within congregate environments,” limited options for medical

isolation of those showing symptoms, preexisting conditions among incarcerated

individuals that may enhance their risk of severe disease, and limited ability of

incarcerated individuals to engage in disease prevention behaviors such as frequent

handwashing. Id.

      In response to the CDC’s guidance, and with its consultation, the BOP has

released and is executing an action plan. BOP, FEDERAL BUREAU OF PRISONS COVID-

19 ACTION PLAN (Mar. 13, 2020), https://www.bop.gov/resources/news/20200

313_covid-19.jsp (BOP Action Plan); BOP, UPDATES TO BOP COVID-19 ACTION PLAN

(Mar. 19, 2020), https://www.bop.gov/resources/news/20200319_covid19_update.jsp.

The plan is focused on restricting inmate movement and social and legal visits, as

well as providing screening for COVID-19 and isolating those with symptoms. Id.;

see also Gov’t’s French Obj. at 2-5.



                                               17
      The Government argues that the steps BOP is taking to reduce the risk of

COVID-19 in its facilities are sufficient—or at least that Mr. French and Mr. Russell

have not met their burden to show that they are not. See Gov’t’s French Obj. at 6-7;

Gov’t’s Russell Obj. at 6-7. The Court hopes the Government’s sanguine view prevails.

On March 19, 2020, the first individual incarcerated at a federal facility tested

positive for COVID-19. Press Release, Federal Bureau of Prisons, Inmate Death at

FCI Oakdale I (Mar. 28, 2020), https://www.bop.gov/resources/news/pdfs/202

00328_press_release_oak_death.pdf. On March 29, 2020, he died. Id. His name was

Patrick Jones, and he was forty-nine years old. Id.

      In the Government’s objections, it states that when it filed its objections on

March 30, 2020, “only nineteen inmates in BOP custody, and nineteen BOP staff,

ha[d] been diagnosed with COVID-19.” See Gov’t’s French Obj. at 4-5; Gov’t’s Russell

Obj. at 4-5. As of the afternoon of March 30, 2020, those numbers—according to the

link provided by the Government—had ballooned upwards to twenty-eight

incarcerated individuals and twenty-four staff members. BOP, COVID-19 TESTED

POSITIVE CASES (Mar. 30, 2020), https://www.bop.gov/coronavirus/.       While these

numbers are low as a percentage of individuals incarcerated in the federal system,

the impressive rate of growth—from one case on March 19 to twenty-eight cases on

March 30—are obviously a matter of concern not just to the Defendants here, but to

the BOP and to this Court.

      Mr. French and Mr. Russell credibly allege conditions of confinement that

involve close physical proximity with other incarcerated individuals and a lack of



                                            18
hygienic materials with which to practice proper preventive care. French Mot. at 11;

Russell Mot. at 5.    As described above, both Mr. French and Mr. Russell have

conditions that put them at increased risk for complications should they contract

COVID-19. French Mot. at 13; Russell Mot. at 1; Stip. ¶¶ 2-3; French Aff.; Russell

Aff.

       Even so, the Government argues that Mr. French and Mr. Russell’s

exacerbating health conditions are not sufficient to justify release, as “‘[i]t is a rare

case in which health conditions present an exceptional reason’ justifying release

where detention would otherwise be warranted.” Gov’t’s French Obj. at 6 (quoting

United States v. Wages, 271 Fed. App’x 726, 728 (10th Cir. 2008)). The Court has no

quarrel with the Government’s general statement and taken in isolation, if Mr.

French and Mr. Russell presented only these risks without the First Circuit’s Section

3143(b)(1(B) determination that they currently present a substantial question on

appeal, the Court would be faced with a different question since a significant portion

of the federal prison population in the United States could present a medical history

as concerning as either Mr. French’s or Mr. Russell’s medical histories and could

credibly argue that the current COVID-19 crisis places them at an enhanced risk of

contracting the virus and suffering dangerous consequences if they do. Even if the

COVID-19 crisis is exceptional, the Court is not faced with the argument that the risk

of incarceration from the crisis alone would fit the “exceptional reasons” standard of

§ 3145(c) and justify immediate release.           Combined with the First Circuit’s




                                              19
determination, however, the Court concludes that the COVID19 crisis presents an

“exceptional reason” under Section 3145(c) for immediate release.

      D.     Risk of Flight and Risk of Danger to Public Safety

      The Court finds that neither Mr. Russell nor Mr. French poses a risk of flight

or a risk of danger to public safety. In making this finding, the Court relies on the

fact that both men were successfully released on bail pending trial. Order Setting

Conditions of Release (ECF No. 47); Order Setting Am. Conditions of Release (ECF

No. 112); see also Zimny, 857 F.3d at 99 (viewing successful navigation of pretrial bail

as a convincing argument that a criminal defendant posed no risk of flight or danger).

The Court also notes that at the time of sentencing, Mr. French had no prior criminal

history, see Tr. of Proceedings at 111:13 (ECF No. 729), while Mr. Russell had a

criminal history category of two, representing a relatively low level of past criminal

activity. See id. at 113:01. Additionally, according to the BOP, both Mr. Russell and

Mr. French have exemplary disciplinary records. See Russell Addendum at 1 (stating

the Mr. Russell “has not had any disciplinary actions while incarcerated”); French

Addendum at 1 (stating that Mr. French “has not had any disciplinary actions while

incarcerated”).

      With regard to Mr. French, the Government raises the Court’s 2015

determination on a similar motion that Mr. French had not carried his burden of

showing that he was not a risk of flight. See Gov’t’s French Obj. at 6 (citing Order on

Def. Malcolm A. French’s Mot. for Temporary Release and for Order Authorizing

Transport by Agreement or in the Alternative by the U.S. Marshals Service at 6-9 (ECF



                                              20
No. 514) (Release Order)).        The Court acknowledges this order; however,

circumstances have changed. The Court issued that order on May 19, 2015, between

Mr. French’s conviction and his sentence, an especially difficult time for most people.

The United States Marshal’s Office objected to his release and there were significant

practical obstacles to his being released, monitored, and returned to jail. Id. at 8.

The Court had denied a multitude of post-conviction orders and, as the issue of juror

misconduct had not yet been raised, the likelihood of a successful attack on the verdict

was remote. Id. at 2. Mr. French faced a mandatory minimum sentence of 120

months and a guideline sentence range of 235 to 293 months of incarceration. Id. at

3. Although incarcerated in a Maine jail, he had not yet served any time in a federal

prison and did not know what lay ahead. Id. at 2.

      It is true that in 2015, in denying his motion for temporary release the Court

found that Mr. French had not demonstrated that he was not likely to flee. Id. at 9.

But it based that determination on the length of Mr. French’s potential sentence, his

role in hiding his undocumented workers and assisting their flight from the state of

Maine, his attempted suicide while on pretrial release, his substantial financial

assets which could assist his escape, and his obstruction of justice by presenting false

testimony at trial. Id. at 6-8. Some of these factors are still present. But Mr. French

is in a different legal position now than he was in May 2015. He is nearly five years

older, he has adjusted to federal prison as is evidenced by the lack of a BOP

disciplinary record, he is likely hopeful that the First Circuit will grant him a new

trial, and he has already had his sentence enhanced for obstruction of justice.



                                              21
      The Court is concerned about the fact that Mr. French attempted suicide while

on pretrial release leading up to the trial. Id. at 6-7. To release him now raises that

risk again. But Mr. French also faces a health risk from COVID-19 by remaining in

federal prison and he should be optimistic that the First Circuit will vacate his

convictions and order a new trial. If he loses on appeal or if he wins on appeal and is

re-convicted at a new trial, there would be a risk, but that risk can be addressed if

and when these possibilities occur. Furthermore, Mr. French will be required under

the proposed bail conditions to get medical or psychiatric treatment as directed by

United States Probation. French Addendum at 1. The Court resolves that the risk

of suicide is not greater than the risk from remaining incarcerated during this

pandemic.

      Following the First Circuit’s order, the Court requested that Probation prepare

a pretrial services report for Mr. French and Mr. Russell. On March 30, 2020,

Probation filed their reports. Russell Addendum; French Addendum. Probation

found that both Mr. French and Mr. Russell remain married and would be able to

return to their respective residences. Russell Addendum at 2; French Addendum at

2. Probation concluded that the risks each Defendant presents could be adequately

mitigated by a set of recommended bail conditions. Russell Addendum at 2; French

Addendum at 2. The Court accepts Probation’s recommendations and orders that the

Defendants’ release be conditioned upon their compliance with the bail conditions

Probation recommended. Russell Addendum; French Addendum.




                                             22
V.    CONCLUSION

      The Court GRANTS Malcolm A. French’s Emergency Motion for Temporary

Bail (ECF No. 856) and Rodney Russell’s Emergency Motion for Temporary Bail (ECF

No. 857). The Court ORDERS Malcolm French and Rodney Russell released on bail

under the terms and conditions recommended by the Probation Office at ECF Nos.

864 and 865 until further order of this Court.

      SO ORDERED.



                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 31st day of March, 2020.




                                            23
